Citation Nr: 0002420	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-09 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The veteran testified before the 
Travel Board in a November 1999 hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is more disabled than his 50 
percent evaluation suggests.  Rather, his PTSD symptomatology 
has worsened since his retirement and he is suffering from 
severe symptomatology as the result of his combat during the 
Korean War.  The Board recognizes the veteran's contention; 
however, the preliminary issue is whether he has submitted a 
well-grounded claim, and if so, whether the VA has properly 
assisted him in the development of the claim.  Considering 
the veteran's contention, the Board finds his claim plausible 
and capable of substantiation and therefore well grounded 
within the meaning of 38 C.F.R. § 5107(a) (West 1991).  See 
Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The Board is also 
satisfied that the RO has developed all relevant evidence 
necessary for an equitable disposition of this appeal; thus, 
no further assistance to the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO service connected the veteran's PTSD in June 1995, and 
he is currently evaluated at 50 percent disabled under DC 
9411.  That code provides a 50 percent disability evaluation 
for PTSD causing occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
causing occupational and social impairment, with deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for PTSD causing total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

In this case, an August 1994 letter from Margaret A. 
MacDevitt, Ph.D., reflects that she had been treating the 
veteran for PTSD since October 1993 after the veteran had 
been arrested for shoplifting.  During her psychotherapy 
sessions with the veteran, he had expressed a great deal of 
anger toward "the establishment" as a result of his 
disillusionment from the Korean War.  Following his service, 
the veteran showed intense psychological distress when 
exposed to news coverage of wars in general.  He had 
recurrent and intrusive distressing recollections of the war, 
and he attempted to avoid situations and conversations that 
aroused memories of his experience.  He complained of 
irritability, hypervigilance and compulsive behavior.  The 
psychologist reported that the veteran's PTSD symptoms had 
increased following his retirement.

During a March 1995 VA examination, the veteran reported that 
only 20 soldiers were left of his original unit at the time 
the unit was removed from combat due to its loss of combat 
effectiveness.  The other soldiers had either been killed or 
wounded.  He said he was exposed to numerous traumatic 
events, that he witnessed many of his friends being killed or 
wounded during trench warfare, and that he had been awarded 
the Combat Infantry Badge.  His military separation report 
reflects that he received that award, which indicates that 
the veteran is a combat veteran.  He also reported that he 
had flashbacks, nightmares, and intrusive thoughts.  He told 
the examiner that encounters with Asians had produced 
flashbacks and crying spells, and that he felt intense 
survivor guilt.  On mental status examination, the veteran 
was noted to have irritability, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The 
examiner diagnosed chronic PTSD with delayed onset, and he 
reported that the veteran's Global Assessment of Functioning 
(GAF) score was 65.

During a VA mental disorders examination in December 1997, 
the veteran stated that the reason he worked so intensively 
during his employment was to cope with his mental 
difficulties.  Thus, his retirement had produced a worsening 
of his PTSD symptomatology.  He complained of increased 
nightmares, from one or two times a month as of two years ago 
to five or six nightmares a week at the time of the December 
1997 examination.  He continued to have several intrusive 
thoughts a day, especially around the anniversaries of the 
date on which he was drafted and the dates of significant 
battles.  He reported experiencing frequent flashbacks, which 
were triggered by clicking noises, the smell of charcoal, and 
firecrackers.  He had become extremely nervous around crowds.  
He slept poorly, and awakened at night to patrol his home 
with a gun.  He was hypervigilant, easily startled, and he 
had depression and numbness.  The examiner stated that the 
veteran's social judgment and insight appeared somewhat 
marginal, and that the veteran had anxiety, poor impulse 
control, a low frustration tolerance, and difficulty managing 
anger and relating to others.  The examiner assessed the 
veteran's GAF score at 50.

Outpatient treatment records dated February 1997 to November 
1998 show that the veteran was undergoing weekly therapy 
during that time.  However, the notes are not probative 
because they are not specific to this particular veteran.  
However, a December 1998 letter from a group therapist 
directly concerns the veteran.  The letter reflects that the 
veteran had made limited progress in recovery during his 
weekly therapy groups.  However, the symptoms of 
hypervigilance, exaggerated startle response, sleep 
difficulty, intrusive thoughts, survivor guilt, avoidance 
thoughts and restricted range of emotions remained.  The 
group therapist indicated that the veteran was "clearly 
disabled" as the result of his PTSD.

During an examination in June 1998, the veteran reported that 
he felt extremely guilty that he could not better protect the 
soldiers he had been assigned to orient to battlefield 
conditions during the war.  Anthony Holzgang, M.D., the 
examining physician, noted that the veteran broke down into 
sobs when relating this information.  The veteran said that 
he had nightmares of wounded soldiers at aide stations.  His 
affect was quite labile with the veteran going from tears to 
essentially euthymic states very rapidly.  Dr. Holzgang 
indicated that although the veteran had been able to maintain 
a long-term relationship with his wife, he suffered from PTSD 
due to combat.

The veteran testified in December 1998 at an RO hearing that 
he checks his house at night with a gun; apparently he 
thought of his family room as his bunker and the rest of the 
house as his perimeter.  He stated that he did not like to 
travel because it reminded him of his travel to Korea on a 
boat and train.  He liked cloudy days better than clear days 
because the Chinese would attack on clear days.  He also 
indicated that his shoplifting had caused much shame to his 
family.

During a November 1999 Travel Board hearing, the veteran 
reported much of the same symptomatology.  He said that the 
smell of coal caused him to have flashbacks because there was 
the smell of coal on the battlefield.  The veteran clarified 
that he was, in fact, taking medication.  The veteran's 
representative stated that this case was unusual because of 
the veteran's shoplifting.  His shoplifting showed that the 
veteran was irrational at times; thus, he should be evaluated 
at 100 percent disabled.

The record clearly shows that the veteran is suffering from 
numerous PTSD symptoms, including intrusive thoughts, 
nightmares, flashbacks, hypervigilance, and exaggerated 
startle response.  Moreover, the veteran's PTSD may be 
manifesting itself through his shoplifting.  The veteran was 
able to maintain his employment for more than 35 years, but 
this may be due to an avoidance of thoughts of the Korean 
War.  The veteran's group therapist indicated that the 
veteran was "clearly disabled."  As stated above, the 
veteran's GAF score was 50 in December 1997.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), a GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Although the veteran has maintained his 
marriage and his employment, the record shows that the 
veteran's PTSD currently causes total occupational and social 
impairment based on this medical evidence and his most recent 
GAF score.  There are several diagnoses of PTSD with delayed 
onset.  Thus, the Board concludes that he meets the criteria 
for a 100 percent evaluation.



ORDER

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a 100 percent evaluation for PTSD is 
granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

